Citation Nr: 0410274	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  94-21 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a skin disorder of the hands 
and feet, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to November 
1970, to include of tour of duty in the Republic of Vietnam from 
May 1968 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California, 
that denied the above claim.


REMAND

A remand is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim of entitlement to service 
connection for a skin disorder of the hands and feet, including as 
a result of exposure to Agent Orange, so that he is afforded every 
possible consideration.  

VA's duty to notify and assist has been significantly expanded to 
include making reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(a), (d) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).

In his substantive appeal dated in June 1994, the veteran 
indicated that the skin disorder for which he seeks entitlement to 
service connection had been diagnosed as chloracne at one time.  
As such, on remand, the RO should request that the veteran 
identify the medical care provider that diagnosed him as having 
chloracne and make arrangements to obtain these records. 

Additionally, on remand the veteran should be afforded a VA 
examination  in order to obtain an opinion as to whether any 
currently diagnosed skin disorder is related to his active 
service.  

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Review the record and take any necessary action to ensure 
compliance with all notice and assistance requirements set forth 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).    

2.  Ask the veteran to identify the medical care provider that 
diagnosed him as having chloracne, and make arrangements to obtain 
the veteran's treatment records from this provider. 

3.  After the foregoing development has been accomplished, 
schedule the veteran for a VA skin examination.  The examiner 
should be provided with the veteran's claims folder and a copy of 
this remand for review prior to conducting the examination.  The 
examiner should indicate in the report whether or not the claims 
folder was reviewed.  Any diagnostic tests and special studies 
should be accomplished, if deemed to be necessary by the examiner.

The examiner is requested to specify whether the veteran currently 
has a skin disability.  If so, the examiner should indicate 
whether the current skin disability has a known clinical 
diagnosis, to include whether it is chloracne or any other 
acneform disease consistent with chloracne, in light of the 
medical history and examination findings.  If a skin disorder is 
diagnosed, the examiner should provide an opinion as to whether it 
is at least as likely as not (50 percent or more likelihood) that 
the disorder had it onset during active service or is related to 
any in-service disease or injury, including exposure to 
herbicides.  

A complete rationale for any opinion expressed should be included 
in the examination report.  

4.  Review the claims folder and ensure that the foregoing 
development actions have been conducted and completed in full.  

5.  Thereafter, readjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied, provide the veteran and his 
representative with a Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be allowed for response.

Thereafter, the case is to be returned to the Board, following 
applicable appellate procedure.  The veteran need take no action 
until he is so informed.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





